EXHIBIT 10.5

 

THIS NOTE WAS ORIGINALLY ISSUED ON JULY 17, 2012, AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE ILLINOIS SECURITIES
LAW OF 1953, AS AMENDED, AND IT MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION FROM COUNSEL
SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED. The
transfer of such security is subject to the conditions specified in that certain
Note and Warrant Purchase Agreement dated as of July 17, 2012 (as amended,
restated or otherwise modified from time to time), by and between CTI Industries
Corporation, an Illinois corporation, and BMO Private Equity (U.S.), Inc., a
Delaware corporation.

 

This Note is subject to the terms of a Subordination and Intercreditor Agreement
dated as of July 17, 2012 (as amended, restated or supplemented from time to
time, the “Subordination Agreement”) between BMO Private Equity (U.S.), Inc., a
Delaware corporation, and BMO Harris Bank N.A. (formerly known as Harris N.A.).

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT AND, AS REQUIRED BY
TREASURY REGULATION §1.1275-3(b)(1), INFORMATION REGARDING THE ISSUE PRICE, THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY MAY
BE OBTAINED FROM THE ISSUER HEREOF AT 22160 N. PEPPER ROAD, LAKE BARRINGTON,
ILLINOIS 60010.

 

SENIOR SECURED SUBORDINATED PROMISSORY NOTE

 

July 17, 2012 $5,000,000.00

 

FOR VALUE RECEIVED, CTI Industries Corporation, an Illinois corporation
(referred to herein as the “Borrower”), hereby promises to pay to the order of
BMO Private Equity (U.S.), Inc., a Delaware corporation, or its assignee (the
“Holder”), the principal amount of Five Million and No/100 Dollars
($5,000,000.00) (the “Original Principal Amount”), together with interest
thereon calculated from the date hereof (the “Date of Issuance”), in accordance
with the provisions of this instrument (this “Note”). For purposes of this Note,
the term “Principal Balance” shall mean an amount equal to (a) the Original
Principal Amount minus (b) all payments of principal made by the Borrower from
time to time pursuant to the terms of this Note.

 

This Note was issued pursuant to the terms of that certain Note and Warrant
Purchase Agreement dated as of July 17, 2012 (as amended, restated or otherwise
modified from time to time, the “Purchase Agreement”), by and between the
Borrower and the Holder. This Note is the “Note” referred to in the Purchase
Agreement. The Purchase Agreement contains terms governing the rights of the
Holder of this Note and all provisions of the Purchase Agreement are hereby
incorporated herein in full by reference. Except as otherwise indicated herein,
capitalized terms used in this Note have the same meanings set forth in the
Purchase Agreement.





 



 

1.Payment of Interest. Except as otherwise expressly provided herein, the
Principal Balance of this Note shall bear interest (computed on the basis of
actual days elapsed in a 360-day year) at the rate of eleven and 50/100 percent
(11.50%) per annum (“Current Interest”). Current Interest accruing on the
Principal Balance of this Note shall be payable quarterly in arrears in
accordance with the payment schedule on Exhibit A attached hereto and made a
part hereof (assuming for purposes of Exhibit A that no portion of the Principal
Balance of this Note is prepaid and that this Note is not accelerated prior to
the Maturity Date). In addition, all accrued and unpaid Current Interest on this
Note shall be paid upon the payment in full of the entire outstanding Principal
Balance of this Note (whether on the Maturity Date or as a result of the
acceleration of the maturity thereof), or if a prepayment of this Note is made,
on the Principal Balance prepaid, and, if payment in full is not paid when due,
thereafter on demand. Unless prohibited under applicable law, any accrued
interest which is not paid on the date on which it is due and payable shall bear
interest at the same rate at which interest is then accruing on the Principal
Balance of this Note until such interest is paid. Any accrued interest which for
any reason has not theretofore been paid shall be paid in full on the date on
which the final principal payment on this Note is made. Interest shall accrue on
any payment due under this Note until such time as payment therefor is actually
delivered to the Holder.

 

2.Payment of Principal on Note.

 

(a)Scheduled Payment. The Principal Balance of this Note, plus accrued and
unpaid interest, shall be payable in full on January 18, 2018 (the “Maturity
Date”).

 

(b)Optional Prepayments. Subject to the terms of Section 2(c) below, the
Borrower, at its option, may prepay all or any portion of this Note on any
scheduled quarterly payment date at a prepayment price of one hundred percent
(100%) of the Principal Balance to be prepaid, plus accrued and unpaid interest
to the prepayment date.

 

(c)Prepayment Premium. The Borrower, at its option, may at any time and from
time to time prepay all or any portion of the Principal Balance of this Note, in
minimum increments of $500,000, plus (i) accrued and unpaid interest to the
prepayment date and (ii) a prepayment fee calculated as follows:

 

2

 

 

Prepayment Date Prepayment Fee     Prior to July 17, 2013 3% multiplied by the
principal amount prepaid

July 18, 2013 to July 18, 2014

 

2% multiplied by the principal amount prepaid

July 19, 2014 to July 19, 2015

 

1% multiplied by the principal amount prepaid On or after July 20, 2015 No Fee

 

Except as provided herein and in the Purchase Agreement, this Note may not be
voluntarily prepaid by the Company.

 

(d)Notice of Prepayments. The Borrower shall give notice (which shall be
irrevocable) to the Holder of this Note of each prepayment not later than
1:00 p.m. (Chicago time) on the Business Day that is not less than two (2)
Business Days preceding the date of prepayment, specifying the aggregate
Principal Balance to be prepaid and the prepayment date. Once any such notice
has been given, the Principal Balance specified in such notice, together with
all accrued and unpaid interest on the amount of each such prepayment to the
date of payment, and any prepayment premium, shall become due and payable on
such date of payment.

 

(e)Mandatory Prepayments. The Borrower shall prepay this Note in full upon the
occurrence of those events set forth in the Purchase Agreement requiring
mandatory prepayment.

 

3.Payment Schedule. Set forth as Exhibit A attached hereto is a schedule which
reflects the amount of Current Interest payable quarterly and the Principal
Balance of this Note at the beginning and at the end of each quarter during the
term of this Note (assuming for purposes of Exhibit A that no portion of the
Principal Balance of this Note is prepaid and that this Note is not accelerated
prior to the Maturity Date). Upon any voluntary or mandatory prepayment of the
Principal Balance, the Current Interest reflected on Exhibit A attached hereto
shall be recomputed based upon the remaining Principal Balance. The Holder shall
amend Exhibit A hereto to reflect such recomputation and deliver the same to the
Borrower, and such amended Exhibit A shall constitute rebuttable presumptive
evidence of the Principal Balance owing and unpaid on this Note and the interest
accruing and payable thereafter under this Note. The failure to amend Exhibit A
hereto or to deliver the same to the Borrower shall not, however, affect the
obligations of the Borrower to pay the Principal Balance and all accrued and
unpaid interest on this Note.



3

 



 

4.Transfer and Exchange; Replacement; Cancellation.

 

(a)Transfer and Exchange.

 

(i)Subject to the transfer conditions referred to in this Section 4 and in the
legends endorsed hereon, this Note and all rights hereunder are transferable, in
whole or in part, without charge to the Holder, upon surrender of this Note with
a properly executed assignment in form and substance reasonably acceptable to
the Borrower at the principal office of the Borrower.

 

(ii)Upon surrender of this Note for transfer or for exchange, the Borrower, at
its expense, will (subject to the conditions set forth herein and in the
Purchase Agreement) execute and deliver in exchange therefor a new Note or
Notes, as the case may be, as requested by the Holder or transferee, which
aggregates the unpaid Principal Balance of such Note, issued as the Holder or
such transferee may request, dated so that there will be no gain or loss of
interest on such surrendered Note and otherwise of like tenor. The issuance of
new Notes shall be made without charge to the Holder(s) of the surrendered Note
for any issuance tax in respect thereof or other cost incurred by the Borrower
in connection with such issuance.

 

(b)Replacement. Upon receipt of evidence reasonably satisfactory to the Borrower
(an affidavit of the Holder of this Note shall be satisfactory) of the ownership
and the loss, theft, destruction or mutilation of this Note and, in the case of
any such loss, theft or destruction, upon receipt of indemnity reasonably
satisfactory to the Borrower (provided that if the Holder is a financial
institution or other institutional investor, its own agreement shall be
satisfactory), or, in the case of any such mutilation, upon the surrender of
this Note, the Borrower shall (at its expense) execute and deliver, in lieu
thereof, a new Note of the same class and representing the same rights
represented by such lost, stolen, destroyed or mutilated Note dated so that
there will be no loss of interest on this Note.

 

5.Payments. All payments to be made to the Holder of this Note shall be made by
wire transfer to the Holder in lawful money of the United States of America in
same-day available funds. Any payment received by the Holder of this Note after
1:00 p.m. (Chicago time) on any day will be deemed to have been received on the
next following Business Day.

 

6.Place of Payment. Payments of principal, interest, premium and other amounts
shall be made by wire transfer of immediately available funds to the following
account of the Holder hereof:

 

ABA No.: 071 000 288

Account No.: 181-570-3

Account Name: BMO Private Equity (U.S.), Inc.

Bank: BMO Harris Bank N.A., Chicago, Illinois

Attention: Doug Sutton

 

or to such other account or to the attention of such other Person as specified
by the Holder in a prior written notice to either Borrower.



4

 



 

7.Business Days. If any payment is due, or any time period for giving notice or
taking action expires, on a day which is not a Business Day, the payment shall
be due and payable on, and the time period shall automatically be extended to,
the next Business Day immediately following, and interest shall continue to
accrue at the required rate hereunder until any such payment is made.

 

8.Governing Law. This Note shall be governed and construed in accordance with
the domestic laws of the State of Illinois, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Illinois.

 

9.Liabilities. In furtherance and not in limitation of the rights and remedies
of the Holder of this Note hereunder or at law, the Holder of this Note may
proceed under this Note against the Borrower in its absolute and sole discretion
for any of the liabilities of the Borrower under this Note or any other
liability or obligation of the Borrower arising hereunder.

 

10.Events of Default. Upon the occurrence of any “Event of Default,” as
described and specified in the Purchase Agreement, the Holder shall have all of
the rights and remedies in accordance with, and as provided by, the terms of the
Purchase Agreement. In addition, the Holder shall be entitled to recover from
the Borrower any and all costs and expenses, including reasonable attorneys’
fees and court costs, incurred in enforcing its rights hereunder.

 

11.Usury Laws. It is the intention of the Borrower and the Holder of this Note
to conform strictly to all applicable usury laws now or hereafter in force, and
any interest payable under this Note shall be subject to reduction to an amount
not in excess of the maximum legal amount allowed under the applicable usury
laws as now or hereafter construed by the courts having jurisdiction over such
matters. If the maturity of this Note is accelerated by reason of an election by
the Holder hereof resulting from an Event of Default, voluntary prepayment by
the Borrower or otherwise, then the earned interest may never include more than
the maximum amount permitted by law, computed from the date hereof until
payment, and any interest in excess of the maximum amount permitted by law shall
be canceled automatically and, if theretofore paid, shall at the option of the
Holder hereof either be rebated to the Borrower or credited on the Principal
Balance of this Note, or if this Note has been paid, then the excess shall be
rebated to the Borrower. The aggregate of all interest (whether designated as
interest, service charges, points or otherwise) contracted for, chargeable, or
receivable under this Note shall under no circumstances exceed the maximum legal
rate upon the Principal Balance of this Note remaining unpaid from time to time.
If such interest does exceed the maximum legal rate, it shall be deemed a
mistake and such excess shall be canceled automatically and, if theretofore
paid, at the option of the Holder hereof either be rebated to the Borrowers or
credited on the Principal Balance of this Note, or if this Note has been repaid,
then such excess shall be rebated to the Borrower.



5

 



 

12.Section 163 of the Internal Revenue Code. Notwithstanding any other
provisions contained in this Note, payments under this Note shall not be
deferred beyond any date if deferral beyond such date would result in this Note
being treated as an “applicable high yield discount obligation” under
Section 163(e)(5) and Section 163(i) of the Code. The preceding sentence shall
apply only to the extent necessary to achieve the objective herein described and
shall apply only to amounts treated as interest or original issue discount under
the Code.

 

13.Note in Registered Form. This Note is in registered form within the meaning
of that term under Section 163(f) of the Code. The Borrower shall keep at its
principal executive office a register in which the Borrower shall provide for
the registration and transfer of the Note. The Holder of this Note, at such
Holder’s option, may in person or by duly authorized attorney surrender this
Note for exchange at the principal office of the Borrower, accompanied by a
written opinion of legal counsel who shall be reasonably satisfactory to the
Borrower, addressed to the Borrower and reasonably satisfactory in form and
substance to the Borrower’s counsel, to the effect that the proposed exchange
may be effected without registration under the Securities Act of 1933, as
amended, or under any applicable state securities laws, to receive in exchange
therefor a new Note or Notes, as may be requested by such Holder, of the same
series and in the same aggregate unpaid principal amount as the aggregate unpaid
principal amount of the Note or Notes so surrendered. Each such new Note shall
be dated as of the date to which interest has been paid on the unpaid principal
amount of the Note or Notes so surrendered and shall be in such principal amount
and registered in such name or names as such Holder may designate in writing.

 

[SIGNATURE PAGE FOLLOWS]

 

6

 



Senior Secured Subordinated Promissory Note Signature Page

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by a duly authorized officer as of the date first written above.

 



  CTI Industries Corporation       By:     /s/ Stephen M. Merrick   Name:
    Stephen M. Merrick   Title:     Executive Vice President and         Chief
Financial Officer



 

7

 





EXHIBIT A

 

(See attached)



8

 

 

